Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  


In claim 1, the positive recitation of “a fixture implanted into an alveolar bone” encompasses a human organism within its scope.   The examiner suggests Language such “adapted to be implanted”; “to be implanted”; “for implantation”; “configured to be implanted” etc.  to make it clear that applicant is not claiming the patient as part of the invention.   Applicant’s attention is directed to In re Rohrbacher, 128 USPQ 117 (CCPA 1960) for guidance in claim drafting.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard (US 2016/0242877).
	Bernhard discloses a fixture/implant 1 for implantation within a patient’s jaw bone; an abutment 2 that is fixed to the fixture/implant 1 having a core hole 5 with a predetermined depth (i.e. the depth extends through the abutment); a crown 4 having a passage 11 is fixedly bonded to an upper outer side of the abutment 2 (“gluing”, “cementing” paragraph [0024]); and a cover screw having a screw portion 10 fastened to the core hole 5 and a head portion 9 that comes in close contact between the upper surface 6 of the abutment 2 and a lower surface 12 of the crown 4.  Bernhard discloses that tightening of the screw 9, 10 secures the abutment 2 and crown 4 to the fixture/implant 1 (paragraph [0020]), but does not appear to explicitly disclose that unscrewing the screw 9, 10 would create separating pressure/force between the abutment 2 and the crown 4.  Such separating pressure/force would be inherent in the unscrewing of the screw 9, 10.  Claim 1 is directed to an article, not a process of using, and fails to set forth any structural limitations that are not met by Bernhard.  Merely intending to use an old prior art device in a manner not previously disclosed does not make that old prior device patentable to applicant.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhard (US 2016/0242877).
Bernhard illustrates the abutment through/core hole 5 in the same manner as the implant 1 opening and states that “the screw shaft 10 being thread engaged with a corresponding thread of a dental implant 1” (paragraph [0019]), but does not explicitly state that the screws shaft 10 is also threadingly engaged with a thread of the abutment through/core hole 5.  One of ordinary skill in the art, however, would have found it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for a threaded engagement between the screw shaft 10 and the abutment through/core hole 5, because (1) it is illustrated by Bernard in the same manner as the stated threaded engagement between the screw shaft 10 and the implant 1 and (2) because the threaded engagement of the screw shaft 10 with the abutment through/core hole 5 would provide for a more solid secure connection between the implant and the abutment.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend and if amended to overcome the 35 U.S.C. 101 rejection above.

Prior Art
	Applicant’s information disclosure statement of June 22, 2020 has been considered and an initialed copy enclosed herewith.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712